Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejection 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating HBV infection with the known SRSF10 inhibitor defined in claim 5, does not reasonably provide enablement for treating HBV infection with other compounds that may be a SRSF10 inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant claims are drawn to a composition comprising a SRSF10 inhibitor and a method of treating HBV infection comprising administering to the subject in need of effective amount of a compound that is a SRSF10 inhibitor. The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  The court recited eight factors:
(1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) The nature of the invention:
The claims 1 is drawn to “a method of treating HBV infection in a subject in need there of comprising administering to the subject a therapeutically effective amounts of an inhibitor of SRSF10 activity.” Claim 3 require that the inhibitor maintains SRSF10 in a dephosphorylated state and prevent or reduces the splicing activity of SRSF10. Claim 4 further require that he inhibitor reduces cccDNA and/or pgRNA in an infected cell.
(2) The breadth of the claims:
The claims embrace and reads on the employment of any of all inhibitor of SRSF10, with limitation of the structures of the inhibitors. Thus, the claimed scope a very broad encompassing any compound that may function as SRSF10 inhibitor.
(3) The state of the prior art:
Knowledge of SRSF10 inhibitors is very limited. The only known SRSF10 inhibitors before the filing date of this application are those disclosed by Grierson et al. (WO 2015/164956 A1). Grierson et al. tested a group compounds found that some of the compounds, including those recited in claim 5 herein, are active as SRSF10 inhibitors. See, pages 7 to 9 of the specification. There is no knowledge as to the employment of SRSF10 inhibitor for treating HBV infection. 

(4) The predictability or unpredictability of the art:
The predictability of finding a SRSF10 inhibitor is highly unpredictable as there is no structure/activity relationship for SRSF10 inhibitors has been established. Grierson et al. (WO 2015/164956 A1) discloses that it is unpredictable as to the structure activity relations for those compound tested. Among those tested compounds, only a few found to be active, wherein the activity has been associated with the SRSF10 inhibitory activity. See, table 1, pages 52-57, and Figures 8-10.
(5) The relative skill of those in the art:
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts.
(6) The amount of direction or guidance presented / working examples:
In the instant case, the guidance of the structure features of SRSF10 inhibitors is lacking .  The specification discloses that SRSF10 is a major interactant of the core/capsid protein of HBV. The specification also shows that SRSF10 inhibitor C8 
    PNG
    media_image1.png
    108
    211
    media_image1.png
    Greyscale
, is able to reduce by 60-70% the accumulation of intracellular HBV RNA, and reduce the secretion of the viral antigen in vitro. See, the examples in the specification herein. However, there is no detailed information as to how much the SRSF10 inhibitory activity is required for an SRSF10 inhibitor to be qualified for such a task. 

(7) The quantity of experimentation necessary:
The instant claims read on treating HBV infection with any compound having SRSF10 any kind of inhibitory activity.  As discussed above the specification fails to provide any support for treating HBV infection with all compounds having SRSF10 inhibitory activity.  Applicant fails to provide any information sufficient to practice the claimed invention, absent undue experimentation.
Particularly,   the skilled practitioner would have to test each candidate compound through a trial and failure process without the assurance of success.  Thus, the skilled artisan would have to undergo exhaustive studies to evaluate each compound that falls under the umbrella term of SRSF10 inhibitor in order to be able to fully carry out the invention commensurate in scope with the claims.
Genetech, 108 F. 3d at 1366 states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable.
In conclusion, one of ordinary skill in the art would have to carry out an undue experimentation to test, and trial each of those compounds that may be a candidate of SRSF10 inhibitor in the treatment of HBV infection, without the assurance of success. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite purely functional limitation, “an inhibitor of SRSF10 activity” which fails to clearly define the boundary of chemical compounds encompassed thereby. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). See MPEP 2173.05(g) as how to properly use functional limitations in claims. In instant case, one of skilled artisan would not be able to envisage any structural limitation of claimed compounds. 
Claim 3  recites the limitation "SFR10" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grierson et al. (WO 2015/164956 A1, IDS).
Grierson et al. teach benzisothiazole derivative compounds, pharmaceutical composition comprising the same and method of using the same for treating HIV infection. Compound C8 
    PNG
    media_image2.png
    87
    130
    media_image2.png
    Greyscale
has been particularly disclosed and tested for its anti-HIV activity and the ability of inhibiting SRSF10 activity. See, particularly, the abstract, pages 13-14, table 1, pages 52-57, examples 4-6 at page 69-72, and Figures 8-10. The compounds may be in its free form or pharmaceutical acceptable salt and, with pharmaceutical excipients, be formulated into conventional pharmaceutical dosage forms, such as tablet or capsule. See, particularly, pages 43-44. With respect to the limitation of “for use in a method for treating hepatitis B virus infection in a subject in need there of”, note,  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case the pharmaceutical composition of C8 as disclosed Grierson et al. is fully capable of the intended use herein recited. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grierson et al. (WO 2015/164956 A1, IDS) in view of Rajbhandari et al. (“HBV/HIV coinfection is associated with poorer outcomes in hospitalized patients with HBV or HIV,” J. Viral Hepatitis, 2016, Vol. 23, pp 820-829).
Grierson et al. teach benzisothiazole derivative compounds, pharmaceutical composition comprising the same and method of using the same for treating HIV infection. Compound C8 
    PNG
    media_image2.png
    87
    130
    media_image2.png
    Greyscale
has been particularly disclosed and tested for its anti-HIV activity and the ability of inhibiting SRSF10 activity. See, particularly, the abstract, pages 13-14, table 1, pages 52-57, examples 4-6 at page 69-72, and Figures 8-10. The compounds may be in its free form or pharmaceutical acceptable salt and, with pharmaceutical excipients, be formulated into conventional pharmaceutical dosage forms, such as tablet or capsule. See, particularly, pages 43-44. 
Grierson et al. do not teach expressly an example of pharmaceutical composition comprising C8, and method of using the same for treating a patient infected with HBV. Grierson et al also do not teach expressly testing a plurality of compounds for the ability of inhibiting SRSF10 activity and positively select those compounds capable of inhibiting SRSF10 activity.
However,  Rajbhandari et al. teach that HBV/HIV coinfection was associated with higher mortality compared to HBV monoinfection, and HBV/HIV coinfection is a risk factor for in-hospital  mortality. Further, overall healthcare utilization from HBV/HIV coinfection is also higher than for either infection alone. See, the Summary at page 820.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition comprising C8, and to use the same for treating hospitalized HBV patients coinfected with HIV.
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition comprising C8, and to use the same for treating hospitalized HBV patients coinfected with HIV because C8 is the compounds tested and identified as the preferred compound by Grierson et al. and because HBV patients coinfected with HIV are particularly in need of anti-HIV treatment
For claims 8 and 10, with respect to the limitation of “for use in a method for treating hepatitis B virus infection in a subject in need there of”, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case the pharmaceutical composition of C8 as disclosed Grierson et al. is fully capable of the intended use herein recited. As to the limitation of “treating hepatitis B virus infection in a subject in need thereof” recited in claim 1 and 11, note, the intended function of claimed method, other  than defines the patients population to those who infected with HBV, does not add other material limitation to the claims. It merely define another function or benefit of the method. The instant claims are directed to effecting a biochemical/biological functions with an old and well known compounds. The argument that such claims are not  directed to the old and well known ultimate utility (treating HIV patients) for the compounds, e.g., compound C8, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical/biological function. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art to test a plurality of compounds for the ability of inhibiting SRSF10 activity and positively select those compounds capable of inhibiting SRSF10 activity because those compounds are expected to be active against HIV. As to the intended use of selected compounds, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case the pharmaceutical composition of C8 as disclosed Grierson et al. is fully capable of the intended use herein recited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627